EXHIBIT 10.6
 
ESCROW AGREEMENT


This Escrow Agreement (this “Agreement”) is entered into on March 28, 2014, (the
“Effective Date”) by and between SearchCore, Inc., a Nevada corporation
(“SearchCore”), [Insert], and Clyde Snow and Sessions, P.C. (the “Agent”), as
escrow agent. Each of SearchCore and shall be referred to as a “Party” and
collectively as the “Parties.”


I.    Escrow
 
1.01 Appointment and Acknowledgment of Escrow Agent.
 
[Insert] and SearchCore hereby appoint the Agent, and the Agent hereby agrees to
serve, as Escrow Agent pursuant to the terms of this Agreement. The Agent will
acknowledge to the Parties, upon receipt, the following:
 
(a) One (1) stock certificate, representing one million two hundred and fifty
thousand shares (1,250,000) of common stock of SearchCore; and
 
(b) The Collateral Note Payment(s), as defined in Section 2(b) of the Pledge and
Security Agreement of even date herewith.
 
The property described in Section 1.01(a)–(b)is referred to as the “Escrowed
Property.” If the Escrowed Property includes property on which dividends are
paid, on which interest is earned, or to which other accretions are added, then
the Escrowed Property shall include such dividends, interest, or accretions. If
the Escrowed Property consists of stock, the Agent shall exercise all rights and
privileges of a stockholder with respect to the shares deposited and held
pursuant to this Agreement.
 
1.02 Operation of Escrow.
 
The Parties hereto agree that the escrow created by this Agreement (the
“Escrow”) shall operate as follows:
 
(a) The Agent shall hold the Escrowed Property until full satisfaction of that
certain 20% Convertible Secured Promissory Note of even date herewith in the
original principal amount of One Hundred Thousand Dollars ($100,000)(the
“Note”), except as set forth in Section 1.02(b), below.
 
(b) Within fifteen (15) days of receipt of the Collateral Note Payment(s)
identified in Section 1.01(b), above, the Agent shall use such proceeds to
satisfy any accrued and outstanding interest then due on the Note, with the
balance of the Collateral Note Payment(s), if any, applied to reduce the
principal amount of the Note.
 
 
1

--------------------------------------------------------------------------------

 
 
(c) Upon receipt of notice from SearchCore and [Insert] individually, that the
Note has been satisfied in full, the Agent shall release the balance of the
Escrowed Property to SearchCore, and this escrow shall terminate.
 
1.03 Further Provisions Relating to the Escrow.
 
(a) Distributions by the Agent in accordance with the terms of this Agreement
shall operate to divest all right, title, interest, claim, and demand, either at
law or in equity, of any party to this Agreement (other than the distributee) in
and to the Escrowed Property distributed and shall be a perpetual bar both at
law and in equity with respect to such distributed Escrowed Property against the
parties to this Agreement and against any person claiming or attempting to claim
such distributed Escrowed Property from, through, or under such party.
 
(b) SearchCore agrees to reimburse the Agent for the Agent’s reasonable fees and
other expenses (including legal fees and expenses) incurred by the Agent in
connection with its duties hereunder.
 
(c) [Insert] and SearchCore, jointly and severally, agree to indemnify and hold
harmless the Agent against and in respect of any and all claims, suits, actions,
proceedings (formal or informal), investigations, judgments, deficiencies,
damages, settlements, liabilities, and legal and other expenses (including legal
counsel fees and expenses of attorneys chosen by the Agent) as and when incurred
and whether or not involving a third party arising out of or based upon any act,
omissions, alleged act, or alleged omission by the Agent or any other cause, in
any case in connection with the acceptance of, or the performance or
nonperformance by the Agent of, any of the Agent’s duties under this Agreement,
except as a result of the Agent’s bad faith or gross negligence. The Agent shall
be fully protected by acting in reliance upon any notice, advice, direction,
other document, or signature believed by the Agent to be genuine, by assuming
that any person purporting to give the Agent any notice, advice, direction, or
other document in accordance with the provisions hereof, in connection with this
Agreement, or in connection with the Agent’s duties under this Agreement, has
been duly authorized so to do, or by acting or failing to act in good faith on
the advice of any counsel retained by the Agent, which may be Clyde Snow &
Sessions, P.C. [Insert] acknowledges that Clyde Snow & Sessions, P.C., acts as
counsel to SearchCore and may continue to serve in that capacity, and neither
anything contained herein, the execution or delivery hereof by the Agent, nor
the performance by the Agent of its duties hereunder shall in any way affect or
require termination of such relationship with SearchCore. The agent shall not be
liable for any mistake of fact or of law or any error of judgment, or for any
act or any omission, except as a result of the Agent’s bad faith or gross
negligence. If any of the Escrowed Property is represented by stock
certificates, the Agent shall not be liable if the Agent submits all or a
portion of the Escrowed Property to be broken into smaller denominations to the
appropriate transfer agent, and such transfer agent fails to return properly
that portion of the Escrowed Property to the Agent which such transfer agent was
instructed to return.
 
 
2

--------------------------------------------------------------------------------

 
 
(d) The Agent makes no representation as to the validity, value, genuineness, or
the collectibility of any security or other document or instrument held by or
delivered to the Agent.
 
(e) The Agent shall have no duties or responsibilities except those expressly
set forth herein. The Parties hereto agree that the Agent will not be called
upon to construe any contract or instrument. The Agent shall not be bound by any
notice of a claim, or demand with respect thereto, or any waiver, modification,
amendment, termination, cancellation, or revision of this Agreement, unless in
writing and signed by the other Parties hereto and received by the Agent and, if
the Agent’s duties as Escrow Agent hereunder are affected, unless the Agent
shall have given its prior written consent thereto. The Agent shall not be bound
by any assignment by [Insert] or by SearchCore of its rights hereunder unless
the Agent shall have received written notice thereof from the assignor. The
Agent is authorized to comply with and obey laws, rules, regulations, orders,
judgments, and decrees of any governmental authority, court, or other tribunal.
If the Agent complies with any such law, rule, regulation, order, judgment, or
decree, the Agent shall not be liable to any of the Parties hereto or to any
other person even if such law, rule, order, regulation, judgment, or decree is
subsequently reversed, modified, annulled, set aside, vacated, found to have
been entered without jurisdiction, or found to be in violation of or beyond the
scope of a constitution or a law.
 
(f) If the Agent shall be uncertain as to the Agent’s duties or rights
hereunder, shall receive any notice, advice, direction, or other document from
any other party with respect to the Escrowed Property which, in the Agent’s
opinion, is in conflict with any of the provisions of this Agreement, or should
be advised that a dispute has arisen with respect to the payment, ownership, or
right of possession of the Escrowed Property or any part thereof, or the
property to be exchanged for the Escrowed Property (or as to the delivery,
non-delivery, or content of any notice, advice, direction, or other document),
the Agent shall be entitled, without liability to anyone, to refrain from taking
any action other than to use the Agent’s reasonable efforts to keep safely the
Escrowed Property until the Agent shall be directed otherwise in writing by the
Parties hereto or by an order, decree, or judgment of a court of competent
jurisdiction which has been finally affirmed on appeal or which by lapse of time
or otherwise is no longer subject to appeal (a “Final Judgment”), but the Agent
shall be under no duty to institute or to defend any proceeding, although the
Agent may, in the Agent’s discretion and at the expense of [Insert] and
SearchCore as provided in Section 1.03(c), institute or defend such proceedings.
 
(g) The Agent (and any successor escrow agent or agents) reserves the right to
resign as the Escrow Agent at any time, provided fifteen (15) days’ prior
written notice is given to the Parties, and provided further that a mutually
acceptable successor Escrow Agent(s) is named within such fifteen (15) day
period. The Agent may, but is not obligated to, petition any court in the State
of California having jurisdiction to designate a successor Escrow Agent. The
resignation of the Agent (and any successor escrow agent or agents) shall be
effective only upon delivery of the Escrowed Property to the successor escrow
agent(s). The Parties reserve the right to jointly remove the Escrow Agent at
any time, provided fifteen (15) days’ prior written notice is given to the
Escrow Agent. If no successor Escrow Agent has been appointed and has accepted
the Escrowed Property within fifteen (15) days after the Notice is sent, all
responsibilities of the Agent hereunder shall, nevertheless, cease. The Agent’s
sole responsibility thereafter shall be to use the Agent’s reasonable efforts to
keep safely the Escrowed Property and to deliver the Escrowed Property as may be
directed in writing by both of the other parties hereto or by a Final Judgment.
Except as set forth in this Section 1.03(g), this Agreement shall not otherwise
be assignable by the Agent without the prior written consent of the Parties.
 
 
3

--------------------------------------------------------------------------------

 
 
(h) [Insert] and SearchCore authorize the Agent, if the Agent is threatened with
litigation or is sued, to interplead all interested parties in any court of
competent jurisdiction and to deposit the Escrowed Property with the clerk of
that court.
 
(i) The Agent’s responsibilities and liabilities hereunder, except as a result
of the Agent’s own bad faith or gross negligence, will terminate upon the
delivery by the Agent of all the Escrowed Property under any provision of this
Agreement.
 
II.    Miscellaneous
 
2.01 Further Action.
 
At any time and from time to time, [Insert] and SearchCore each agrees, at its
own expense, to take such actions and to execute and deliver such documents as
may be reasonably necessary to effectuate the purposes of this Agreement. If any
portion of the Escrowed Property consists of stock certificates, SearchCore
shall pay any transfer tax arising out of the placing of the Escrowed Property
into the Escrow, the delivery of the Escrowed Property out of the Escrow, or the
transfer of the Escrowed Property into the name of any person or entity pursuant
to the terms of this Agreement. The Agent shall have no liability regarding
transfer taxes even if one or both of the Parties hereto fails to comply with
the obligations set forth in the prior sentence.
 
2.02 Survival.
 
Subject to Section 1.03(i), the covenants, agreements, representations, and
warranties contained in or made pursuant to this Agreement shall survive the
delivery by the Agent of the Escrowed Property, irrespective of any
investigation made by or on behalf of any party.
 
2.03 Modification.
 
 
4

--------------------------------------------------------------------------------

 
 
This Agreement sets forth the entire understanding of the parties with respect
to the subject matter hereof, supersedes all existing agreements among them
concerning such subject matter, and (subject to Section 1.03(e)) may be modified
only by a written instrument duly executed by each party.
 
2.04 Notices.
 
All notices provided for in this Agreement shall be made in accordance with the
notice provisions of the Note Purchase Agreement of even date herewith.
 
2.05 Waiver.
 
Any waiver by any party of a breach of any provision of this Agreement shall not
operate as or be construed to be a waiver of any other breach of that provision
or of any breach of any other provision of this Agreement. The failure of a
party to insist upon strict adherence to any term of this Agreement on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement. Any waiver must be in writing.
 
2.06 Binding Effect.
 
Subject to Section 1.03(g), the provisions of this Agreement shall be binding
upon and inure to the benefit of [Insert] and SearchCore and their respective
assigns, heirs, and personal representatives, and shall be binding upon and
insure to the benefit of the Agent and the Agent’s successors and assigns.
 
2.07 No Third Party Beneficiaries.
 
This Agreement does not create, and shall not be construed as creating, any
rights enforceable by any person not a party to this Agreement (except as
provided in Section 2.06).
 
2.08 Jurisdiction.
 
The parties hereby irrevocably consent to the jurisdiction of the courts of the
State of California and of any federal court located in such State in connection
with any action or proceeding arising out of or relating to this Agreement, and
document or instrument delivered pursuant to, in connection with, or
simultaneously with this Agreement, a breach of this Agreement or of any such
document or instrument, or the Escrowed Property.
 
2.09 Separability.
 
This entire Agreement shall be void if any provision of this Agreement other
than the second and third sentences of Section 2.11 is invalid, illegal,
unenforceable, or inapplicable to any person or circumstance to which it is
intended to be applicable, except that the provisions of Section 1.03 shall
survive.
 
 
5

--------------------------------------------------------------------------------

 
 
2.10 Headings.
 
The headings in this Agreement are solely for convenience of reference and shall
be given no effect in the construction or interpretation of this Agreement.
 
2.11 Counterparts; Governing Law.
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. It shall be governed by and construed in accordance with
the laws of the State of California without giving effect to conflict of laws.
Any action, suit, or proceeding arising out of, based on, or in connection with
this Agreement , any document or instrument delivered pursuant to, in connection
with, or simultaneously with this Agreement, any breach of this Agreement or any
such document or instrument, or any transaction contemplated hereby or thereby
may be brought only in the appropriate court in Orange County, California, and
each party covenants and agrees not to assert, by way of motion, as a defense,
or otherwise, in any such action, suit, or proceeding, any claim that such party
is not subject personally to the jurisdiction of such court, that such party’s
property is exempt or immune from attachment or execution, that the action,
suit, or proceeding is brought in an inconvenient forum, that the venue of the
action, suit, or proceeding is improper, or that this Agreement or the subject
matter hereof may not be enforced in or by such court.
 
[remainder of page intentionally left blank; signature page to follow]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.
 
[Insert]
“SearchCore”
     
SearchCore, Inc.,
 
a Nevada corporation
    ______________________________________  
______________________________________  
By: ___________________________________
By: James Pakulis
Its: ___________________________________
Its: President and CEO
   
“Agent”
     
Clyde Snow & Sessions, P.C.
      ______________________________________     
By: Brian A. Lebrecht
 
Its: Director
 

 
 
 
 
 
 7

--------------------------------------------------------------------------------